Citation Nr: 9927943	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-16 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant timely applied for waiver of recovery 
of an overpayment of Chapter 35 education assistance benefits 
in the calculated amount of $929.20.


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran died in August 1971.  The appellant is the 
veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 determination of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) denying the appellant's request for a 
waiver of Chapter 35 education assistance indebtedness on the 
basis that the appellant's waiver request was not submitted 
in a timely manner.

In a letter dated February 17, 1998, the RO informed the 
appellant that an RO hearing she had requested would be held 
on March 27, 1998.  However, a note in the file indicates 
that the appellant did not appear for her scheduled hearing.


REMAND

Pursuant to 38 C.F.R. § 1.911(b) (1998), when VA determines 
that a debt exists, it shall promptly demand, in writing, 
payment of the debt, and shall notify the debtor of his or 
her rights and remedies in connection with the debt.  The 
debtor's rights in this regard include the right to 
informally dispute the existence or amount of the debt and to 
request waiver of collection of the debt.  38 C.F.R. 
§ 1.911(c) (1998).

The Board observes that a letter (dated October 28, 1996) 
accompanying the materials received by the RO on November 7, 
1996, contained the following statement:

I withdrew from school with a medical 
withdrawal in February of 1994.  I went 
back to the same school for the Spring 
Semester 1995 and took the same courses 
as in 1994.  I made passing grades in 
each course and received my B.B.A. in 
Accounting.  I have sent along to you a 
copy of my of my college transcript 
showing these courses.  After viewing it, 
you will see that I owe you no monies for 
overpayment.

The Board believes that a liberal reading of the appellant's 
statement in this regard leads to the conclusion that she is 
challenging the proper creation (validity) of the overpayment 
in question.  While the October 28, 1996 letter could also be 
arguably construed as a timely waiver request, further 
appellate review by the Board with regard to the appellant's 
waiver claim must be deferred pending formal adjudication of 
her challenge to the validity of the debt.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991) ("when a veteran 
raises the validity of the debt as part of a waiver 
application...it is arbitrary and capricious and an abuse of 
discretion to adjudicate the waiver application without first 
deciding the veteran's challenge to the lawfulness of the 
debt asserted against him or her."); see also VAOPGCPREC 6-98 
(July 24, 1998).  A debtor may dispute the amount or 
existence of a debt, which is a right that may be exercised 
separately from a request for waiver or at the same time.  
See 38 C.F.R. § 1.911(c)(1) (1998).

The Board notes further, that in the appellant's September 
1998 substantive appeal, she asserts that in the initial 
notice of indebtedness dated September 13, 1996, she was not 
provided any information regarding her right to request a 
waiver of the debt.  In this regard, the RO has indicated in 
its June 1998 statement of the case that the first notice of 
the debt in question in this case was sent on September 13, 
1996.  The only version of that letter in the education file 
is the one sent to appellant which she sent back to the VA 
during the pendency of this appeal.  From a review of the 
file, the documents of record do not contain such 
information.

However, the Board notes that the VA Office of Financial 
Policy has recent changed the procedures for waiver requests 
referred by VA Veterans Benefits Administration (VBA) Debt 
Management Center (DMC) to the Committee on Waivers and 
Compromises.  See OF Bulletin 99.GC1.04 (May 14, 1999).  The 
new instructions in any waiver decision involving a debt 
under the DMC's jurisdiction where timeliness of the waiver 
request is at issue are that the DMC is to provide: (1)  
verification in the form of a signed, written certification 
from DMC management identifying the date of dispatch of the 
initial notice of indebtedness and right to request waiver; 
(2)  a printout of the screen from the Centralized Accounts 
Receivable Online System (CAROLS) that indicates the date of 
dispatch of the DMC's initial notice to the debtor with a 
statement that explains the details of the screen and a copy 
of the type of form letter sent to the debtor; and (3)  a 
copy of any correspondence received from the debtor in 
response to the initial notice of indebtedness and right to 
request waiver.  The Committee is to make the written 
declaration, the CAROLS screen printout (with the statement 
of explanation), the copy of the VA form letter sent to the 
debtor, and the copy of the debtor's response a part of the 
permanent record.  The RO is requested to ensure that these 
directives are followed. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should determine whether the 
appellant's debt was properly created 
and, if so, whether the amount of such 
debt was correctly calculated.  The 
appellant should be informed of the RO's 
determination as to the creation and 
calculation of any indebtedness and 
should be apprised of her appellate 
rights as they pertain to such 
determination.

2.  If the RO's determination on the 
validity of the debt issue is adverse to 
the appellant, the RO should, to the 
extent possible, obtain from the DMC (1)  
verification in the form of a signed, 
written certification from DMC management 
identifying the date of dispatch of the 
initial notice of indebtedness and right 
to request waiver; (2)  a printout of the 
screen from the Centralized Accounts 
Receivable Online System (CAROLS) that 
indicates the date of dispatch of the 
DMC's initial notice to the appellant 
with a statement that explains the 
details of the screen and a copy of the 
type of form letter sent to the 
appellant; and (3)  a copy of any 
correspondence received from the 
appellant in response to the initial 
notice of indebtedness and right to 
request waiver.  In the event that all or 
some of the above is unavailable, the RO 
should associate with the education 
folder some documentation/confirmation 
that indicates that a letter was sent to 
the appellant informing her of the 
overpayment in this case and her 
appellate rights regarding a request for 
waiver to her address of record at the 
time.  Then the RO should refer the 
waiver issue to the Committee for review 
and determination.

3.  If either the creation issue or the 
waiver issue, or both, are adverse to the 
appellant, then she should be furnished 
an appropriate supplemental statement of 
the case.  After affording the appellant 
a reasonable opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to obtain additional 
development and to ensure that the appellant is afforded due 
process.  The Board does not intimate any opinion, favorable 
or unfavorable, as to the merits of the case.



		
	S. L. KENNEDY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



